Name: Council Decision 2011/752/CFSP of 24Ã November 2011 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  public finance and budget policy;  political framework
 Date Published: 2011-11-25

 25.11.2011 EN Official Journal of the European Union L 310/10 COUNCIL DECISION 2011/752/CFSP of 24 November 2011 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (2). (2) On 9 June 2009, the Council adopted Joint Action 2009/445/CFSP (3), which amended Joint Action 2008/124/CFSP by increasing the financial reference amount to cover the expenditure of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) until the expiry of Joint Action 2008/124/CFSP. (3) On 8 June 2010, the Council adopted Decision 2010/322/CFSP (4), which amended Joint Action 2008/124/CFSP and extended it for a period of 2 years until 14 June 2012. (4) The current financial reference amount covers the period until 14 December 2011. Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount for the period from 15 December 2011 until 14 June 2012. (5) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the common foreign and security policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Article 16(1) of Joint Action 2008/124/CFSP is hereby replaced by the following: 1. The financial reference amount intended to cover the expenditure of EULEX KOSOVO until 14 October 2010 shall be EUR 265 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 October 2010 until 14 December 2011 shall be EUR 165 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 December 2011 until 14 June 2012 shall be EUR 72 800 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 November 2011. For the Council The President W. PAWLAK (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 148, 11.6.2009, p. 33. (4) OJ L 145, 11.6.2010, p. 13.